DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 05/13/2022, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The Applicant argues that Van Bommel and Lys, whether considered alone or in combination, fail to disclose or suggest each and every one of the features now recited in amended claim 1.  The Applicant argues that it would not have been obvious to derive the presently claimed features, especially because controlling a light emission direction of each light source would not be necessary as conventional theater lights, for example, emit light in one direction.  The Applicant submits that claim 18 has been analogously amended as claim 1, and thus, is also free of Van Bommel and Lys.  After consideration, the Examiner is persuaded and agrees.  The 35 U.S.C 103 rejections of claims 1 and 18 have been obviated by amendments to the claims.  Rejections to the dependent claims are also obviated as a result of their dependency on independent claims 1 and 18.  The 35 U.S.C 103 rejections of claims 1-12 and 14-20 have been withdrawn.  Please see reasons for allowance below.

Allowable Subject Matter
Claims 1-12 and 14-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Van Bommel and Lys) does not teach or render obvious a driving unit configured to control a light emission direction of each of the first and second light source substrates, respectively; a first tilt member directly disposed on the first light source substrate and configured to adjust an angle at which the first light source substrate is inclined; and a second tilt member directly disposed on second light source substrate and configured to adjust an angle at which the second light source substrate is inclined.  It would not have been obvious, in view of Lys, to derive the claimed feature of controlling a light emission direction of each light source, as this feature would not be necessary as conventional theater lights, for example, emit light in one direction.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1 and 18.  Due to their dependency on independent claims 1 and 18, instant claims 2-12, 14-17, and 19-21 are also considered to be allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792